ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In the motion for rehearing the authority of this court to reform and affirm the judgment of conviction is attacked upon the contention that there being no statement of facts, this court could not be informed as to which count in the indictment was supported by the evidence. There are two counts: one charging unlawfully transporting intoxicating liquor; the other charging the unlawful possession of intoxicating liquor for the purpose of sale. An examination of the charge of the court reveals that but one count was submitted to the jury, namely, that of unlawfully transporting intoxicating liquor. From the state of the record, the presumption that the evidence supported that phase of the indictment is conclusive upon this court.
The motion for rehearing is overruled.

Overruled.